UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) xANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-09148 THE BRINK’S COMPANY (Exact name of registrant as specified in its charter) Virginia 54-1317776 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) P.O. Box 18100, 1801 Bayberry Court Richmond, Virginia 23226-8100 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (804) 289-9600 Securities registered pursuant to Section 12(b) of the Act: Name of each exchange on Title of each class which registered The Brink’s Company Common Stock, Par Value $1 New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesxNo o Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YesoNo x Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerxAccelerated fileroNon-accelerated fileroSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x As of February 21, 2011, there were issued and outstanding 46,540,415 shares of common stock.The aggregate market value of shares of common stock held by non-affiliates as of June 30, 2010, was $906,581,912. Documents incorporated by reference:Part III incorporates information by reference from portions of the Registrant’s definitive 2011 Proxy Statement to be filed pursuant to Regulation 14A. THE BRINK’S COMPANY FORM 10-K FOR THE YEAR ENDED DECEMBER 31, 2010 TABLE OF CONTENTS PART I Page Item 1. Business 2 Item 1A. Risk Factors 10 Item 1B. Unresolved Staff Comments 15 Item 2. Properties 15 Item 3. Legal Proceedings 15 Item 4. [Removed and Reserved] 15 Executive Officers of the Registrant 16 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 17 Item 6. Selected Financial Data 19 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 67 Item 8. Financial Statements and Supplementary Data 69 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Item 9A. Controls and Procedures Item 9B. Other Information PART III Item 10. Directors, Executive Officers and Corporate Governance Item 11. Executive Compensation Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13. Certain Relationships and Related Transactions, and Director Independence Item 14. Principal Accountant Fees and Services PART IV Item 15. Exhibits and Financial Statement Schedules 1 PART I ITEM 1.BUSINESS Based in Richmond, Virginia, The Brink’s Company is a premier provider of secure logistics and security solutions, including the transportation of valuables, cash logistics and other security-related services to banks and financial institutions, retailers, government agencies, mints, jewelers and other commercial operations around the world.Other services provided are armored transportation, automated teller machine (“ATM”) replenishment and servicing; secure global transportation of valuables (“Global Services”); guarding services (including airport security or “Aviation Security"); currency deposit processing and cash management services.Cash management services include cash logistics services (“Cash Logistics”), deploying and servicing safes and safe control devices (e.g. our patented CompuSafe® service), coin sorting and wrapping, integrated check and cash processing services (“Virtual Vault Services”), and providing bill payment acceptance and processing services to utility companies and other billers (“Payment Services”).The Brink’s Company, along with its subsidiaries, is referred to as “we,” “our,” “Brink’s,” or “the Company” throughout this Form 10-K. Brink’s brand and reputation spans across the globe. Our international network serves customers in more than 100 countries and employs approximately 71,000 people.Our operations include approximately 1,100 facilities and 12,800 vehicles.Our globally recognized brand, global infrastructure, expertise, longevity and heritage are important competitive advantages.Over the past several years, we have changed from a conglomerate (with operations in the U.S. monitored home security, heavy-weight freight transportation, coal and other natural resource industries) into a company focused solely on the security industry. Our operating segments consist of four geographies:Europe, Middle East, and Africa (“EMEA”); Latin America; Asia Pacific; and North America, which are aggregated into two reportable segments: International and North America.Financial information related to our two reportable segments (International and North America) and non-segment income and expenses are included in the consolidated financial statements on pages 69–118. A significant portion of our business is conducted internationally, with 76% of our $3 billion in revenues earned outside the United States.In the fourth quarter of 2010, we completed an acquisition in Mexico and another in Canada.We expect that these operations will generate approximately $450 to 500 million in revenues in 2011.Financial results are reported in U.S. dollars and are affected by fluctuations in the relative value of foreign currencies.Our business is also subject to other risks customarily associated with operating in foreign countries including changing labor and economic conditions, political instability, restrictions on repatriation of earnings and capital, as well as nationalization, expropriation and other forms of restrictive government actions.The future effects of these risks cannot be predicted.Additional information about risks associated with our foreign operations is provided on pages 11, 43 and 68. We have significant liabilities associated with our retirement plans, a portion of which has been funded.See pages 51–53 and 57–61 for more information on these liabilities.Additional risk factors are described on pages 10–14. Available Information and Corporate Governance Documents The following items are available free of charge on our website (www.brinks.com) as soon as reasonably possible after filing or furnishing them with the Securities and Exchange Commission (the “SEC”): · Annual reports on Form 10-K · Quarterly reports on Form 10-Q · Current reports on Form 8-K, and amendments to those reports In addition, the following documents are also available free of charge on our website: · Corporate governance policies · Business Code of Ethics · The charters of the following committees of our Board of Directors (the “Board”):Audit and Ethics, Compensation and Benefits, and Corporate Governance and Nominating Printed versions of these items will be mailed free of charge to shareholders upon request.Such requests can be made by contacting the Corporate Secretary at 1801 Bayberry Court, P. O. Box 18100, Richmond, Virginia 23226-8100. 2 General Our 2010 segment operating profit was $209 million on revenues of $3.1 billion, resulting in a segment operating profit margin of 6.7%. Amounts may not add due to rounding. Brink’s operations are located around the world with the majority of our revenues (71%) and segment operating profits (79%) are earned outside of North America. 3 Brink’s serves customers in over 100 countries.We have ownership interests in operations in approximately 50 countries and have agency relationships with other companies in other countries to complete our global network.Brink’s ownership interests in subsidiaries and affiliated companies ranged from 36% to 100% at December 31, 2010.In some instances, local laws limit the extent of Brink’s ownership interest. International operations has three regions: Europe, Middle East and Africa (“EMEA”); Latin America and Asia Pacific.On a combined basis, international operations generated 2010 revenues of $2.2 billion (71% of total) and segment operating profit of $165 million (79% of total). Brink’s EMEA generated $1.2 billion in revenues in 2010 or (38% of Brink’s total 2010 revenues) and operates 261 branches in 24 countries.Its largest operations are in France, the Netherlands and Germany.In 2010, France accounted for $533 million or 44% of EMEA revenues (17% of total). Brink’s Latin America generated $877 million in revenues in 2010 (28%) and operates 388 branches in nine countries.Its largest operations are in Mexico, Brazil, Venezuela and Colombia.Brazil accounted for $303 million or 35% of Latin American revenues (10% of total) in 2010.Venezuela accounted for $186 million or 21% of Latin American revenues (6% of total) in 2010.Mexico had $52 million of revenues in the last two months of 2010. Brink’s Asia-Pacific generated $127 million in revenues in 2010 (4%) and operates 106 branches in nine countries. North American operations include 181 branches in the U.S. and 53 branches in Canada.North American operations generated 2010 revenues of $918 million (29% of total) and segment operating profit of $44 million (21% of total). We have included our newly acquired Mexican operations with our International – Latin America region. The largest eight Brink’s operations (U.S., France, Brazil, Venezuela, the Netherlands, Colombia, Canada and Germany) accounted for $2.3 billion or 74% of total 2010 revenues. (In millions) % total % change % total % change % total % change Revenues by region: EMEA: France $ 17 ) $ 20 ) $ 22 11 Other 21 4 20 (3 ) 21 18 Total 38 (5
